Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded that claim amendments should be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. See 37 CFR 1.121(c)(2).


Claim Rejections - 35 USC § 103
Claims 1 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara (U.S. PG Pub. No. 2009/0275491).
In paragraph 17 Komatsubara discloses a lubricating composition comprising a salicylate detergent. In paragraph 43 Komatsubara discloses that the salicylate detergent is derived from an alkylphenol where the alkyl group is derived from an olefin having 10 to 40 carbon atoms, , and that the olefin can be a butene polymer. In paragraph 43 Komatsubara discloses that the olefin is preferably a straight-chain olefin, implying that the butene is preferably n-butene. In paragraph 41 Komatsubara discloses that the alkyl group preferably contains 14 to 18 carbon atoms. An alkyl group derived from an n-butene polymer containing 14 to 18 carbon atoms will be tetra(n-butenyl), as recited in amended claims 1, 11, and 16. In paragraphs 39 and 42 Komatsubara discloses that the detergent is preferably a calcium detergent, as recited in claims 1, 11, and 16, and that the detergent can be overbased, as recited in claims 1, 11, and 16. In 
In paragraph 17 Komatsubara discloses that the composition also comprises an oil of lubricating viscosity, meeting the limitations of component (a) of claim 11. In paragraph 49 Komatsubara discloses that the salicylate is present in the composition in an amount of 0.001 to 0.1% by weight in terms of metal, and in footnote 4 of Table 1 indicates that a suitable salicylate detergent contains 6% calcium by weight, leading to an overall detergent concentration of about 0.017 to about 1.67% by weight, overlapping the ranges recited for component (b) of claims 11 and 16. The salicylate detergent of Komatsubara does not require propene-derived alkylphenol and therefore meets the limitations of claim 12. In paragraphs 50-53, 82-87, and 89-92 Komatsubara discloses that the composition can comprise various additives recited in claim 13, including polyisobutylene succinimide dispersants as recited in claims 18-19. In paragraph 83 Komatsubara discloses that the phosphorus-containing anti-wear agents can be zinc salts of various esters, including thiophosphoric acid esters, meeting the limitations of the zinc dialkyldithiophosphate of component (c) of claim 11 as well as claims 17 and 19. In paragraphs 17 and 29-37 Komatsubara discloses that the composition further comprises an overbased sulfonate detergent, meeting the limitations of the additional detergent of claim 13. In Table 1 (paragraph 135) Komatsubara discloses that the composition can comprise overbased calcium sulfonate 
In paragraph 47 Komatsubara discloses that the salicylate detergent has a base number of 0 to 500. Since the metal ratio will increase with base number, and a base number of 500 indicates substantial overbasing, the base number range of Komatsubara implies a range of metal ratios encompassing the range recited in amended claims 1, 11, and 16. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toman (U.S. PG Pub. No. 2012/0247412) in view of Komatsubara.
In paragraph 15 Toman discloses a method of lubricating a heavy duty diesel (compression ignited) engine, as recited in claims 16 and 20, with a heavy duty lubricating oil composition comprising an oil of lubricating viscosity. In paragraphs 73 and 75 Toman discloses that the composition comprises a polyisobutylene succinimide dispersant and a zinc dialkyldithiophosphate antiwear agent, meeting the limitations of claims 17-19. In paragraph 78 Toman discloses that the composition can comprise 
The discussion of Komatsubara in paragraph 3 above is incorporated here by reference. Komatsubara discloses a detergent meeting the limitations of component (b) of claims 16-20, and teaches that it is useful in diesel engine lubricants, in amounts overlapping the range recited in amended claim 16. It therefore would have been obvious to one of ordinary skill in the art to use the detergent of Komatsubara as the salicylate detergent in the heavy duty diesel engine lubricant of Toman.

Response to Arguments
Applicant argues that the previously provided data establishes that the claimed composition and method produces unexpectedly superior results commensurate in scope with the claims. The examiner agrees that the R group of the amended claims is sufficiently reflective of the compound used in the data. However, the only detergent in the declaration of Mosier has a metal ratio of 3, while the amended claims recite a range of at least 2.5 to 5. Applicant has not provided evidence or reasoning as to why one of ordinary skill in the art would expect superior results to be maintained across the full scope of the claimed range. While is it possible that the amended metal ratio range is narrow enough that one of ordinary skill in the art would find the submitted example sufficient to establish superior results across the full scope of the amended range without additional data, applicant has not provided any reasoning as to why this would be the case.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771